


 

Exhibit 10.3

 

--------------------------------------------------------------------------------

 

FORM OF ADMINISTRATION AGREEMENT

 

between

 

USAA AUTO OWNER TRUST 2012-1,

as Issuer

 

and

 

USAA FEDERAL SAVINGS BANK,

as Administrator

 

Dated as of September 19, 2012

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

1.

Duties of the Administrator

 

1

 

2.

Records

 

3

 

3.

Compensation; Payment of Fees and Expenses

 

3

 

4.

Independence of the Administrator

 

3

 

5.

No Joint Venture

 

3

 

6.

Other Activities of the Administrator

 

3

 

7.

Representations and Warranties of the Administrator

 

4

 

8.

Administrator Replacement Events; Termination of the Administrator

 

4

 

9.

Action upon Termination or Removal

 

6

 

10.

Liens

 

6

 

11.

Notices

 

6

 

12.

Amendments

 

7

 

13.

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

 

8

 

14.

Headings

 

9

 

15.

Counterparts

 

9

 

16.

Entire Agreement

 

9

 

17.

Severability of Provisions

 

9

 

18.

Not Applicable to the Bank in Other Capacities

 

9

 

19.

Benefits of the Administration Agreement

 

9

 

20.

Assignment

 

9

 

21.

Nonpetition Covenant

 

9

 

22.

Limitation of Liability of Owner Trustee

 

10

i

--------------------------------------------------------------------------------



          THIS ADMINISTRATION AGREEMENT (this “Agreement”) dated as of September
19, 2012, is between USAA AUTO OWNER TRUST 2012-1, a Delaware statutory trust
(the “Issuer”), and USAA FEDERAL SAVINGS BANK, a federally chartered savings
association, as administrator (the “Bank” or in its capacity as administrator,
the “Administrator”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned such terms in Appendix A to the Sale and
Servicing Agreement dated as of September 19, 2012 (the “Sale and Servicing
Agreement”) by and among USAA Acceptance, LLC, as seller, the Issuer, the Bank,
as servicer, and the Indenture Trustee.

W I T N E S S E T H :

          WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and
the Certificate pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including, (i) the Sale and Servicing
Agreement, (ii) the Indenture and (iii) the Note Depository Agreement (the Trust
Agreement and each of the agreements referred to in clauses (i) through (iii)
are referred to herein collectively as the “Issuer Documents”);

          WHEREAS, to secure payment of the Notes, the Issuer has pledged the
Collateral to the Indenture Trustee pursuant to the Indenture;

          WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner
Trustee are required to perform certain duties;

          WHEREAS, the Issuer and the Owner Trustee desire to have the
Administrator perform certain of the duties of the Issuer and the Owner Trustee
(in its capacity as owner trustee under the Trust Agreement), and to provide
such additional services consistent with this Agreement and the Issuer Documents
as the Issuer may from time to time request;

          WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer and the
Owner Trustee on the terms set forth herein;

          NOW, THEREFORE, in consideration of the mutual terms and covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

 

 

 

1. Duties of the Administrator.

 

 

 

 

          (a) Duties with Respect to the Issuer Documents. The Administrator
shall perform all of its duties as Administrator under this Agreement and the
Issuer Documents and the duties and obligations of the Issuer and the Owner
Trustee (in its capacity as owner trustee under the Trust Agreement) under the
Issuer Documents; provided, however, except as otherwise provided in the Issuer
Documents, that the Administrator shall have no obligation to make any payment
required to be made by the Issuer under any Issuer Document; provided, further,
that the Administrator shall have no obligation, and the Owner Trustee shall be
required to fully perform its duties, with respect to the obligations of the
Owner Trustee under Sections 11.13, 11.14 and 11.15 of the Trust Agreement and
to otherwise comply with the requirements of the Owner Trustee pursuant


--------------------------------------------------------------------------------




 

 

 

 

to or related to Regulation AB. In addition, the Administrator shall consult
with the Issuer and the Owner Trustee regarding its duties and obligations under
the Issuer Documents. The Administrator shall monitor the performance of the
Issuer and the Owner Trustee and shall advise the Issuer and the Owner Trustee
in writing when action is necessary to comply with the Issuer’s and the Owner
Trustee’s duties and obligations under the Issuer Documents. The Administrator
shall perform such calculations, and shall prepare for execution by the Issuer
or the Owner Trustee or shall cause the preparation by other appropriate Persons
of all such documents, reports, filings, instruments, certificates, notices and
opinions as it shall be the duty of the Issuer or the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement) to prepare, file or deliver
pursuant to the Issuer Documents. In furtherance of the foregoing, the
Administrator shall take all appropriate action that is the duty of the Issuer
or the Owner Trustee (in its capacity as owner trustee under the Trust
Agreement) to take pursuant to the Issuer Documents, and shall prepare, execute,
file and deliver on behalf of the Issuer or the Owner Trustee all such
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of the Issuer or the Owner Trustee to prepare, file or
deliver pursuant to the Issuer Documents or otherwise by law.

 

 

 

          (b) Notices to Rating Agencies. The Administrator shall give notice to
each Rating Agency of (i) any merger or consolidation of the Owner Trustee
pursuant to Section 10.4 of the Trust Agreement; (ii) any merger or
consolidation of the Indenture Trustee pursuant to Section 6.9 of the Indenture;
(iii) any resignation or removal of the Indenture Trustee pursuant to Section
6.8 of the Indenture; (iv) any Default or Event of Default of which it has been
provided notice pursuant to Section 6.5 of the Indenture; (v) the termination
of, and/or appointment of a successor to, the Servicer pursuant to Section 7.1
of the Sale and Servicing Agreement; and (vi) any supplemental indenture
pursuant to Section 9.1 or 9.2 of the Indenture; in the case of each of (i)
through (vi), promptly upon the Administrator being notified thereof by the
Owner Trustee, the Indenture Trustee or the Servicer, as applicable.

 

 

 

          (c) No Action by Administrator. Notwithstanding anything to the
contrary in this Agreement, the Administrator shall not be obligated to, and
shall not, take any action that the Issuer directs the Administrator not to take
or which would result in a violation or breach of the Issuer’s covenants,
agreements or obligations under any of the Issuer Documents.

 

 

 

          (d) Non-Ministerial Matters; Exceptions to Administrator Duties.

 

 

 

 

          (i) Notwithstanding anything to the contrary in this Agreement, with
respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

 

 

 

 

 

2

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------




 

 

 

          (A) the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer;

 

 

 

          (B) the appointment of successor Note Registrars, successor Paying
Agents, successor Indenture Trustees, successor Administrators or successor
Servicers, or the consent to the assignment by the Note Registrar, the Paying
Agent or the Indenture Trustee of its obligations under the Indenture; and

 

 

 

          (C) the removal of the Indenture Trustee.

 

 

 

          (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.

          2. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection upon reasonable written
request by the Issuer, the Seller and the Indenture Trustee at any time during
normal business hours.

          3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to receive $2,000 annually which shall be solely an obligation of the
Seller. The Administrator shall pay all expenses incurred by it in connection
with its activities hereunder.

          4. Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by the Issuer, the Administrator shall have no authority to act for
or to represent the Issuer in any way (other than as permitted hereunder) and
shall not otherwise be deemed an agent of the Issuer.

          5. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and the Issuer as members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on the
Administrator or the Issuer or (iii) shall be deemed to confer on the
Administrator or the Issuer any express, implied or apparent authority to incur
any obligation or liability on behalf of the other.

          6. Other Activities of the Administrator. Nothing herein shall prevent
the Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

 

 

 

 

3

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------



          7. Representations and Warranties of the Administrator. The
Administrator represents and warrants to the Issuer as follows:

 

 

 

          (a) Existence and Power. The Administrator is a federally chartered
savings association validly existing and in good standing under the laws of the
United States and has, in all material respects, all power and authority to
carry on its business as now conducted. The Administrator has obtained all
necessary licenses and approvals in each jurisdiction where the failure to do so
would materially and adversely affect the ability of the Administrator to
perform its obligations under the Transaction Documents or affect the
enforceability or collectibility of the Receivables or any other part of the
Collateral.

 

 

 

          (b) Authorization and No Contravention. The execution, delivery and
performance by the Administrator of the Transaction Documents to which it is a
party (i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Administrator’s ability to perform its
obligations under, the Transaction Documents).

 

 

 

          (c) No Consent Required. No approval or authorization by, or filing
with, any Governmental Authority is required in connection with the execution,
delivery and performance by the Administrator of any Transaction Document other
than (i) UCC filings, (ii) approvals and authorizations that have previously
been obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

 

 

 

          (d) Binding Effect. Each Transaction Document to which the
Administrator is a party constitutes the legal, valid and binding obligation of
the Administrator enforceable against the Administrator in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of federally chartered savings associations
from time to time in effect or by general principles of equity.

 

 

          8. Administrator Replacement Events; Termination of the Administrator.

 

 

 

          (a) Subject to clauses (d) and (e) below, the Administrator may resign
its duties hereunder by providing the Issuer with at least sixty (60) days’
prior written notice.

 

 

 

 

 

4

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------




 

 

 

 

          (b) The Issuer may remove the Administrator without cause by providing
the Administrator with at least sixty (60) days’ prior written notice; provided,
that, for so long as any Notes are Outstanding, the Rating Agency Condition
shall have been satisfied in connection therewith.

 

 

 

 

          (c) The occurrence of any one of the following events (each, an
“Administrator Replacement Event”) shall also entitle the Issuer, subject to
Section 20 hereof, to terminate and replace the Administrator:

 

 

 

 

 

          (i) any failure by the Administrator to deliver or cause to be
delivered any required payment to the Indenture Trustee for distribution to the
Noteholders, which failure continues unremedied for five Business Days after
discovery thereof by a Responsible Officer of the Administrator or receipt by
the Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least a majority of the Outstanding Note Balance,
voting together as a single class;

 

 

 

 

 

          (ii) any failure by the Administrator to duly observe or perform in
any material respect any other of its covenants or agreements in this Agreement,
which failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 90 days after discovery thereof
by a Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least a majority of the Outstanding Note Balance, voting together as a single
class;

 

 

 

 

 

          (iii) any representation or warranty of the Administrator made in any
Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer or the Noteholders, and which failure
continues unremedied for 90 days after discovery thereof by a Responsible
Officer of the Administrator or receipt by the Administrator of written notice
thereof from the Indenture Trustee or Noteholders evidencing at least a majority
of the Outstanding Note Balance, voting together as a single class (it being
understood that any repurchase of a Receivable by the Bank pursuant to Section
3.3 of the Purchase Agreement, by the Seller pursuant to Section 2.3 of the Sale
and Servicing Agreement or by the Servicer pursuant to Section 3.6 of the Sale
and Servicing Agreement shall be deemed to remedy any incorrect representation
or warranty with respect to such Receivable); or

 

 

 

 

 

          (iv) the Administrator suffers an Insolvency Event;

 

 

 

 

provided, however, that a delay in or failure of performance referred to under
clause (i) above for a period of 90 days will not constitute an Administrator
Replacement Event if such delay or failure was caused by force majeure or other
similar occurrence as certified by the Administrator in an Officer’s Certificate
of the Administrator delivered to the Indenture Trustee.


 

 

 

 

5

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------




 

 

 

          (d) If an Administrator Replacement Event shall have occurred, the
Issuer may, subject to Section 20 hereof, by notice given to the Administrator,
the Owner Trustee and the Indenture Trustee, terminate all or a portion of the
rights and powers of the Administrator under this Agreement, including the
rights of the Administrator to receive the annual fee for services hereunder for
all periods following such termination; provided, however, that such termination
shall not become effective until such time as the Issuer, subject to Section 20
hereof, shall have appointed a successor Administrator in the manner set forth
below. Upon any such termination, all rights, powers, duties and
responsibilities of the Administrator under this Agreement shall vest in and be
assumed by any successor Administrator appointed by the Issuer, subject to
Section 20 hereof, pursuant to a management agreement between the Issuer and
such successor Administrator, containing substantially the same provisions as
this Agreement (including with respect to the compensation of such successor
Administrator), and the successor Administrator is hereby irrevocably authorized
and empowered to execute and deliver, on behalf of the Administrator, as
attorney-in-fact or otherwise, all documents and other instruments, and to do or
accomplish all other acts or things necessary or appropriate to effect such
vesting and assumption. Further, in such event, the Administrator shall use its
commercially reasonable efforts to effect the orderly and efficient transfer of
the administration of the Issuer to the new Administrator.

 

 

 

          (e) The Issuer, subject to Section 20 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.

          9. Action upon Termination or Removal. Promptly upon the effective
date of termination of this Agreement pursuant to Section 8, or the removal of
the Administrator pursuant to Section 8, the Administrator shall be entitled to
be paid by the Seller all fees and reimbursable expenses accruing to it to the
date of such termination or removal.

          10. Liens. The Administrator will not directly or indirectly create,
allow or suffer to exist any Lien on the Collateral other than Permitted Liens.

          11. Notices. All demands, notices and communications hereunder shall
be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, by facsimile or, if so provided on Schedule II to the Sale and
Servicing Agreement, by electronic transmission, and addressed in each case as
specified on Schedule II to the Sale and Servicing Agreement or at such other
address as shall be designated by any of the specified addressees in a written
notice to the other parties hereto. Delivery will be deemed to have been given
and made: (i) upon delivery or, in the case of a letter mailed by registered or
certified first-class United States mail, postage prepaid, three days after
deposit in the mail, (ii) in the case of a facsimile, when receipt is confirmed
by telephone, reply email or reply facsimile from the recipient, (iii) in the
case of electronic transmission, when

 

 

 

 

6

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------



receipt is confirmed by telephone or reply email from the recipient and (iv) in
the case of an electronic posting to a password-protected website to which the
recipient has been provided access, upon delivery (without the requirement of
confirmation of receipt) and notice (including email) to such recipient stating
that such electronic posting has occurred.

 

 

 

 

12. Amendments.

 

 

 

 

          (a) Any term or provision of this Agreement may be amended by the
Administrator without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to subsections (e) and (f)
of this Section 12 and the satisfaction of one of the following conditions:

 

 

 

 

 

          (i) the Administrator delivers to the Indenture Trustee (a) an Opinion
of Counsel to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders; and (b) an Officer’s Certificate of the
Administrator to the effect that such amendment will not materially or adversely
affect the interests of the Noteholders; or

 

 

 

 

 

          (ii) the Rating Agency Condition is satisfied with respect to such
amendment and the Administrator notifies the Indenture Trustee in writing that
the Rating Agency Condition is satisfied with respect to such amendment.

 

 

 

 

          (b) This Agreement may also be amended from time to time by the Issuer
and the Administrator, with the consent of the Holders of Notes evidencing not
less than a majority of the Outstanding Note Balance of the Controlling Class,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders. It will not be necessary for the consent
of Noteholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

 

 

 

 

          (c) Prior to the execution of any amendment pursuant to this Section
12, the Administrator shall provide written notification of the substance of
such amendment to each Rating Agency and the Owner Trustee; and promptly after
the execution of any such amendment or consent, the Administrator shall furnish
a copy of such amendment or consent to each Rating Agency, the Owner Trustee and
the Indenture Trustee; provided, that no amendment pursuant to this Section 12
shall be effective which affects the rights, protections or duties of the
Indenture Trustee or the Owner Trustee without the prior written consent of such
Person (which consent shall not be unreasonably withheld or delayed).

 

 

 

 

          (d) Prior to the execution of any amendment pursuant to this Section
12, the Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively


 

 

 

 

7

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------




 

 

 

 

rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
or execute on behalf of the Issuer any such amendment which adversely affects
the Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights,
privileges, indemnities, duties or obligations under this Agreement.

 

 

 

 

13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

 

 

 

          (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

 

 

 

 

(b) Each of the parties hereto hereby irrevocably and unconditionally:

 

 

 

 

 

          (i) submits for itself and its property in any legal action or
Proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

 

 

 

 

 

          (ii) consents that any such action or Proceeding may be brought and
maintained in such courts and waives any objection that it may now or hereafter
have to the venue of such action or Proceeding in any such court or that such
action or Proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

 

 

 

 

          (iii) agrees that service of process in any such action or Proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement;

 

 

 

 

 

          (iv) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

 

 

 

 

          (v) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.


 

 

 

 

8

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------



          14. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

          15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

          16. Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties hereto with respect to the subject matter hereof.

          17. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

          18. Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

          19. Benefits of the Administration Agreement. Nothing in this
Agreement, expressed or implied, shall give to any Person other than the parties
hereto and their successors hereunder, the Owner Trustee, any separate trustee
or co-trustee appointed under Section 6.10 of the Indenture and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Agreement. For the avoidance of doubt, the Owner Trustee is a third party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

          20. Assignment. Each party hereto hereby acknowledges and consents to
the mortgage, pledge, assignment and Grant of a security interest by the Issuer
to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement pursuant to the Grant of such security interest in the
event the Issuer shall fail to exercise the same.

          21. Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee,

 

 

 

 

9

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------



receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of, its
creditors generally, any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) such party shall not commence, join with any other Person
in commencing or institute with any other Person any Proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction;
provided, that the foregoing shall in no way limit the rights of the parties
hereto to pursue any other creditor rights or remedies that such Persons may
have against the Issuer under applicable law.

          22. Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this Agreement has been executed and delivered
by Wells Fargo Delaware Trust Company, National Association, not in its
individual capacity but solely as Owner Trustee, and in no event shall it have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or under the Notes or any of the other
Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer. Under no circumstances shall the Owner Trustee be
personally liable for the payment of any indebtedness or expense of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under the Transaction
Documents. For the purposes of this Agreement, in the performance of its duties
or obligations hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Articles VI, VII and VIII of the
Trust Agreement.

[SIGNATURES ON NEXT PAGE]

 

 

 

 

10

Administration Agreement
(USAA 2012-1)


--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

 

 

USAA AUTO OWNER TRUST 2012-1

 

 

 

 

By: Wells Fargo Delaware Trust Company, National Association, not in its
individual capacity but solely as Owner Trustee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


 

 

 

 

11

Administration Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

 

USAA FEDERAL SAVINGS BANK, as
Administrator

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


 

 

 

 

12

Administration Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

 

Acknowledged and Agreed:

 

 

 

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as
Indenture Trustee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


 

 

 

 

13

Administration Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



Joinder of USAA Acceptance, LLC:

USAA Acceptance, LLC joins in this Agreement solely for purposes of Section 3.

 

 

 

 

USAA ACCEPTANCE, LLC

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


 

 

 

 

14

Administration Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------